Laughlin, J.
(dissenting):
I dissent upon the ground that the charges and specifications of the charges were insufficient to embrace the assignment of Beck to perform private work on the relator’s premises, and that the reception of the evidence on that point was prejudicial error; for, in my opinion, it is utterly improbable that the relator would have been convicted and discharged but for this evidence, which was not within the issues.
Writ dismissed and proceedings affirmed, with fifty dollars costs and disbursements.